ITEM 77C DREYFUS 100% U.S. TREASURY MONEY MARKET FUND (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus 100% U.S. Treasury Money Market Fund was held on November 16, 2009. Out of a total of 1,384,297,529.152 shares (Shares) entitled to vote at the meeting, a total of 376,922,954.008 were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. Shares For Against Abstain 1. To approve amending the 223,985,515.803 133,163,837.120 19,773,601.085 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 218,923,059.493 135,705,817.200 22,294,077.315 Funds policy regarding lending ITEM 77C DREYFUS 100% U.S. TREASURY MONEY MARKET FUND (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus 100% U.S. Treasury Money Market Fund was held on December 28, 2009. Out of a total of 1,384,297,529.152 shares (Shares) entitled to vote at the meeting, a total of 517,201,308.159 were represented at the Meeting, in person or by proxy. The meeting was adjourned to January 4, 2010, not having received the required vote of the holders. Shares For Against Abstain 1. To approve amending the 331,376,560.805 153,064,580.840 32,760,166.514 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 326,988,610.705 155,278,779.170 34,933,918.284 Funds policy regarding lending
